Rose, J.,
dissenting:
I dissent because I believe we should fashion a rule that gives effect to the express purpose of the IAD — to provide for expeditious dispositions of outstanding charges against persons imprisoned in other jurisdictions1 — but a rule that is fair to the district courts and the prosecutors as well. I would not recognize a tolling of the 180-day time limit unless it is demonstrated that the defendant has engaged in conduct intended to cause a delay in bringing the case to trial.
*457A defendant who has invoked the benefits of the IAD should not lose them simply because he files a pretrial motion. I would certainly not want a defendant to feel restricted in litigating his case simply because he is fearful that it will effectuate a tolling of his demand to be brought to trial. But any pretrial motion from the defendant that is brought with the intent to delay the trial should toll the 180-day time limit, such as a motion to continue or a complicated motion that is filed on the eve of trial.
Applying these principles to the case at hand, I would not toll the 180-day time limit simply because Diaz filed the first motion to dismiss. The motion to dismiss did not, in and of itself, necessarily delay the trial. Since there is no evidence of intent to delay here, I would not toll the statutory 180-day time limit for the period of time from when Diaz’s IAD demand was received until his motion to dismiss was improvidently granted by the district court. Obviously, however, the time should be tolled from the time the motion to dismiss was granted until reversed by this court and the remittitur issued.
When this court reversed the case and prosecution was renewed, Diaz demanded that he be brought to trial, and he filed a second motion to dismiss. Again, there is nothing that demonstrates that this motion was brought to delay the court in bringing this case to trial. Thus, that time should not have been tolled either.
By not tolling the time when the two motions to dismiss were pending before the district court, the total time it took to bring this defendant to trial after his IAD demand was well over 200 days, and thus in violation of the IAD’s 180-day time limit. Accordingly, I would vacate the judgment of conviction entered against Diaz and remand for the district court to dismiss the charges.
The rule I would prefer to adopt balances the purpose of the IAD with the realities of bringing a defendant to trial in six months.2 I think this approach is more equitable, even though I acknowledge that the approach taken by the majority is the prevailing view in the United States.

 See NRS 178.620, art. I.


 Cf. U.S. v. Whiting, 28 F.3d 1296, 1307 (1st Cir. 1994) (noting that the time period in disposing of a pretrial motion should not toll the 180-day time limit when the defendant timely advises the district court that he or she is claiming the IAD’s protections and the district court took more time than was necessary to resolve the motion).